UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 or [] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) ,ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 585-724-4000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [] Acceleratedfiler [X] Non-accelerated filer [] Smallerreportingcompany [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class NumberofSharesOutstandingat April 25, 2016 Common Stock, $0.01 par value EASTMAN KODAK COMPANY Form 10-Q March 31, 2016 Table of Contents Page Part I.—Financial Information Item1. Financial Statements 2 Consolidated Statement of Operations (Unaudited) 2 Consolidated Statement of Comprehensive (Loss) Income (Unaudited) 3 Consolidated Statement of Financial Position (Unaudited) 4 Consolidated Statement of Cash Flows (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Liquidity and Capital Resources 29 Item3. Quantitative and Qualitative Disclosures About Market Risk 31 Item4. Controls and Procedures 31 Part II.—Other Information Item1. Legal Proceedings 32 Item 2. Unregistered Sales of Securities and Use of Proceeds 32 Item 5. Other Information 33 Item6. Exhibits 33 Signature 34 Index to Exhibits 35 1 Part I. FINANCIAL INFORMATION Item1. Financial Statements EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) (in millions, except per share data) Three Months Ended March 31, Revenues Sales $ $ Services 74 85 Total revenues Cost of revenues Sales Services 48 60 Total cost of revenues Gross profit 86 83 Selling, general and administrative expenses 40 52 Research and development costs 9 13 Restructuring costs and other 4 17 Other operating expense, net 14 3 Income (loss) from continuing operations before interest expense, other charges, net, reorganization items, net and income taxes 19 (2 ) Interest expense 16 15 Other charges, net 1 10 Reorganization items, net - 5 Income (loss) from continuing operations before income taxes 2 ) Provision for income taxes 6 5 Loss from continuing operations (4 ) ) Loss from discontinued operations, net of income taxes ) ) Net loss ) ) Less: Net income attributable to noncontrolling interests 3 4 NET LOSS ATTRIBUTABLE TO EASTMAN KODAK COMPANY $ ) $ ) Basic and diluted net (loss) earnings per share attributable to Eastman Kodak Company common shareholders: Continuing operations $ ) $ ) Discontinued operations ) ) Total $ ) $ ) Number of common shares used in basic and diluted net (loss) earnings per share The accompanying notes are an integral part of these consolidated financial statements. 2 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF COMPREHENSIVE (LOSS) INCOME (Unaudited) (in millions) Three Months Ended March 31, NET LOSS $ ) $ ) Less: net income attributable to noncontrolling interests 3 4 Net loss attributable to Eastman Kodak Company ) ) Other comprehensive (loss) income, net: Currency translation adjustments 8 (7 ) Unrealized gains on available-for-sale securities, net - 1 Pension and other postretirement benefit plan obligation activity, net ) 7 Other comprehensive loss, net attributable to Eastman Kodak Company ) 1 COMPREHENSIVE LOSS, NET ATTRIBUTABLE TO EASTMAN KODAK COMPANY $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 EASTMAN KODAK COMPANY CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Unaudited) (in millions) March 31, December 31, ASSETS Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred income taxes 22 22 Other current assets 23 28 Current assets held for sale 73 Total current assets Property, plant and equipment, net of accumulated depreciation of $336 and $314, respectively Goodwill 88 88 Intangible assets Restricted cash 53 43 Deferred income taxes 23 23 Other long-term assets Long-term assets held for sale - 71 TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) Accounts payable, trade $ $ Current portion of long-term debt 4 4 Other current liabilities Current liabilities held for sale 32 22 Total current liabilities Long-term debt, net of current portion Pension and other postretirement liabilities Other long-term liabilities Long-term liabilities held for sale - 7 Total Liabilities Commitments and Contingencies (Note 5) Equity (Deficit) Common stock, $0.01 par value - - Additional paid in capital Treasury stock, at cost (5
